Curto v Erie County (2017 NY Slip Op 07062)





Curto v Erie County


2017 NY Slip Op 07062


Decided on October 6, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 6, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, DEJOSEPH, AND CURRAN, JJ.


1093 CA 17-00402

[*1]PATRICIA J. CURTO, PLAINTIFF-APPELLANT,
vERIE COUNTY, MARK C. POLONCARZ, ERIE COUNTY EXECUTIVE, AND MICHAEL A. SIRAGUSA, ERIE COUNTY ATTORNEY, DEFENDANTS-RESPONDENTS. (APPEAL NO. 1.)


PATRICIA J. CURTO, PLAINTIFF-APPELLANT PRO SE.
MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (THOMAS J. NAVARRO OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.

	Appeal from an order (denominated decision) of the Erie County Court (David W. Foley, A.J.), dated March 28, 2016. The order affirmed an amended judgment of Buffalo City Court. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this small claims action in Buffalo City Court seeking damages in the amount of $300. In an amended judgment, City Court awarded damages in that amount, together with disbursements of $15. On appeal from the order affirming the amended judgment, plaintiff contends that County Court erred in failing to award her additional disbursements. We reject that contention.
"Appellate review of small claims is limited to determining whether  substantial justice has not been done between the parties according to the rules and principles of substantive law' " (Rowe v Silver & Gold Expressions, 107 AD3d 1090, 1091, quoting UCCA 1807). "Thus, judgment rendered in a small claims action will be overturned only if it is  so shocking as to not be substantial justice' " (Coppola v Kandey Co., 236 AD2d 871, 872). The determination to award $15 in disbursements meets the standard of substantial justice. Moreover, the only item of expense sought by plaintiff that qualified as an allowable disbursement under UCCA 1908 was the filing fee (see UCCA 1908 [a]), which was $15 (see UCCA 1803 [a]) and not $90, as plaintiff contends. We have examined plaintiff's remaining
contentions and conclude that they are without merit.
Entered: October 6, 2017
Mark W. Bennett
Clerk of the Court